Title: To Thomas Jefferson from George Thompson, 15 June 1790
From: Thompson, George
To: Jefferson, Thomas



Sir
Richmond 15th. June 1790

This day I waited on Col. Thomas M. Randolph upon the business of the Ballance due from him as a Subscriber to the Clearing  of the Rivanna River. Upon One of the Subscription papers, he has put down ten pounds. Upon one Other paper Seventeen pounds ten Shillings is Subscribed for Col. Randolph. It is in your hand writing. The Colonel Refuses to pay unless he Can hear from you. It also appears that Mr. Creasey has Given you Credit for only five pounds and your Subscription is ten pounds. I Shall be Oblige to you to have your old papers Examined and See how Much you did pay. I wou’d Not wish to be Troblesom, as Suppose you are Much Ingaged in Business, but Shall you find a lesure Minute, will thank you to let me hear from you. I am Sir Yr. Mo. Ob. St.,

G. Thompson

